Second Action Non-Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise U.S. Patent Number 4,166,039.
Wise discloses improved granular detergent compositions comprising a nonionic surfactant are prepared by incorporating the nonionic surfactant with a kaolinite or bentonite clay, preferably at an elevated temperature. The choice of clay is dependent on builder type, kaolinite clays being used in non-phosphate detergent compositions, 
The nonionic surfactants used is Wise’s invention are water-soluble surfactants of the formula: R-O-(CyH2yO)a-(CzH2zO)b-CwH2wOH, wherein y, z and w are individually 2 to 3, with the proviso that y and z are not both 3 at the same time, see column 12, line 46 to column 13, line 8. A preferred (EO-PO) (i.e. ethylene oxide-propylene oxide) type nonionic surfactant directly disclosed by Wise is n-C10EO(6)PO(3), (see column 13, lines 23-27). A structural isomer of n-C10EO(6)PO(3), such as n-C10PO(3)EO(6), would also directly fall within Wise’s formula of R-O-(CyH2yO)a-(CzH2zO)b-CwH2wOH, when y is 3 and z is 2. It should be noted that the n-C10PO(3)EO(6) nonionic surfactant would fall directly within applicant’s claimed alkoxylates of formula (II) as set forth in independent claim 1. 
In column 4, line 57 to column 5, line 2 -59 Wise states the following: “In general terms, the present process comprises adding from 0.5% to 40% by weight of kaolinite or bentonite clay and about 2% to about 60% by weight of a nonionic surfactant, at a nonionic:clay weight ratio of 6:1 to 1:2, to a crutcher mix which is maintained at a temperature of at least 150.degree. F. In its simplest aspect, the crutcher mix can comprise water. More often, the mix will also contain additional materials such as various detergent compounds, builders, soil release polymers, soil suspending agents, and the like, commonly found in commercial detergent compositions. The additional materials do not interfere with the process herein but the builder type, ie phosphate or non-phosphate, determines the clay type which is used.”.
calcium carbonate as a component in the crutcher mix, see examples II-III and V.
Wise’s process can be preferred in two distinct ways: 1) the first way is making a pre-slurry of kaolinite or bentonite clay with the nonionic surfactant, and then adding said pre-slurry to the crutcher mixture which contains the other components of the detergent composition, and 2) the second way comprises first admixing the kaolinite or bentonite clay with the crutcher mix, and then adding the nonionic surfactant, see column 16, line 45 to column 17, line 2 and the examples.
The examiner holds that Wise’s said process, conducted either way, directly results in the bentonite clay being coated with the nonionic surfactant. If calcium carbonate is contained in the crutcher mix, the examiner holds that it would also be coated by the nonionic surfactant in Wise’s said process. 
Wise differs from applicant’s claimed invention in that there is not a direct teaching (i.e. by way of an example) to where bentonite clay is actually coated with a nonionic surfactant, such as n-C10PO(3)EO(6), that falls directly within applicant’s claimed alkoxylate of formula II as set forth in independent claim 1.
It would have been obvious to one having ordinary skill in the art to use Wise’s disclosure as strong motivation to actually use a (PO-EO) (i.e. propylene oxide-ethylene oxide) type nonionic type surfactant (e.g. n-C10PO(3)EO(6)), as the nonionic surfactant used to coat bentonite clay and any other components of the crutcher mix. As set forth above, a nonionic surfactant, such as n-C10PO(3)EO(6), not only falls directly within Wise’s water-soluble surfactants of the formula: R-O-(CyH2yO)a-(CzH2zO)b-CwH2wOH, but also falls directly within applicant’s claimed alkoxylate of formula II as set forth in 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The present Office Action is being made non-final because the Examiner mistakenly failed to apply a prior-art rejection of applicant’s claims over the above Wise Patent in the Office Action mailed 10/16/20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1761